Citation Nr: 1113156	
Decision Date: 04/04/11    Archive Date: 04/13/11

DOCKET NO.  09-21 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for multiple joint aches and pains, irritable bowel syndrome, and fatigue, as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1987 to May 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) of Atlanta, located in Decatur, Georgia.  

In November 2010, the Veteran testified in a personal hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is associated with the claims file.

The issues of service connection for PTSD and for multiple joint aches and pains, irritable bowel syndrome, and fatigue, as due to an undiagnosed illness are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDING OF FACT

The Veteran's tinnitus was caused or aggravated by the Veteran's active military service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).

REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status generally do not constitute competent medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 38 C.F.R. § 3.159(a)(2).  In this regard, the United States Court of Appeals for Veterans Claims (Court) has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

In this case, the Veteran contends that he suffers from tinnitus.  During a personal hearing, the Veteran testified that these symptoms were the result of exposure to loud gun fire as a machine gunner without hearing protection while in active service.  Hearing transcript at 3.  The Veteran also testified that the "ringing in his ears" is present "almost all the time" and is "constantly there."  Id.  

The Veteran's service treatment reports are in microfiche form, which were printed and associated with the claims file.  The printed records, at best, are unclear and it is difficult to determine the dates of many of the treatment reports.  In a case such as this where the Veteran's service treatment records are partially unavailable, the Board's obligation to explain its findings and conclusions, and to consider carefully the benefit- of-the-doubt rule, is heightened.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).

O'Hare does not raise a presumption that the missing medical records would, if they still existed, necessarily support the appellant's claims.  Case law does not establish a heightened "benefit of the doubt," only a heightened duty of the Board to consider the applicability of the benefit of the doubt, to assist the appellant in developing the claims, and to explain its decision when the appellant's service treatment records are otherwise unavailable.  See Ussery v. Brown, 8 Vet. App. 64 (1995).  Similarly, case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  See Russo v. Brown, 9 Vet. App. 46 (1996).

The legible service treatment records do not indicate any complaints of, or treatment for, symptoms of tinnitus.  These records, as a whole, provide limited evidence against the Veteran's claim as a review of all the reports is not possible.  Regardless, with consideration of the Board's heightened duty, the Board finds that the Veteran's tinnitus had its onset in active service.

A VA outpatient treatment report of an audiological assessment, dated January 2009, indicated the Veteran's complaint of bilateral tinnitus.  At that time, the Veteran reported military noise exposure and occupational noise exposure, and denied recreational noise exposure.  However, the reported etiology of the tinnitus was "unknown."

Significantly, in the November 2010 personal hearing before the undersigned, the Veteran testified that he never wore hearing protection during live fires or when he fired his weapons while in service.  Hearing transcript at 3.  Furthermore, he testified that the ringing in his ears is "constantly there."  Id.  

The Veteran has described symptoms consistent with tinnitus and is certainly competent to report on symptoms that he has experienced.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  

In addition, throughout the appeal process, the Veteran has remained consistent in his statements that he was exposed to loud noises during his service and has had ringing in his ears since service.  The Board finds the Veteran's statements that his symptoms began as a result of his military service to be credible.  Indeed, there is no evidence impeaching the Veteran's credibility.  In fact, the evidence of record, including the Veteran's DD 214, supports the Veteran's claim that he served as a machine gunner in the Marine Corps and experienced loud weapons fire.  Thus, in-service noise exposure is conceded.

The Board finds that auditory trauma due to frequent exposure to loud noises, including loud weapons fire, is consistent with the nature of the Veteran's service.  See 38 U.S.C.A. § 1154(a) (West 2002).

The Board also finds the Veteran's account of the nature, severity, and onset of his symptoms to be probative, since it is a first-hand account, unfiltered by any other individual.  Consequently, the Board concludes that all elements of a service connection claim have been met, namely, that the Veteran's injury was caused in service and that there is a nexus between that injury and his current disability.  For these reasons, service connection for tinnitus is warranted and the Veteran's claim must be granted.

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

The Board is granting in full the benefit sought on appeal with respect to the Veteran's claim for service connection for tinnitus.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.


ORDER

Entitlement to service connection for tinnitus is granted, subject to the applicable laws and regulations governing the payment of monetary awards.


REMAND

At the outset, the Board acknowledges the RO's development in this case.  Nonetheless, a review of the claims file indicates that additional action is needed.  Although the Board sincerely regrets the delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

During the November 2010 hearing, the Veteran's representative indicated that the Veteran had petitioned the service department to issue him a DD 215, correcting his DD214, which does not reflect his receipt of the combat action badge.  The Veteran's representative testified that the reason the Veteran was not awarded the combat action badge, which other members of his unit have been awarded, is because the Veteran was discharged shortly after he returned from deployment and the award was subsequently awarded to the rest of his unit after his discharge.  Hearing transcript at 3.

The Veteran should be asked to indicate the progress of this request. 

PTSD

Establishing service connection for PTSD requires specific findings.  These are (1) a current medical diagnosis of PTSD; (2) credible supporting evidence that the claimed in- service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in- service stressor.  See 38 C.F.R. § 3.304(f) (2010).  The diagnosis of PTSD must comply with the criteria set forth in the Diagnostic and Statistical Manual of Mental Disorders, 4th edition, of the American Psychiatric Association (DSM-IV).  Id.  See also 38 C.F.R. § 4.125(a) (2010).

If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat veterans); Gaines v. West, 11 Vet. App. 353 (1998) (Board must make a specific finding as to whether the veteran engaged in combat).

The ordinary meaning of the phrase "engaged in combat with the enemy," as used in 38 U.S.C.A. § 1154(b), requires that a veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  VAOPGCPREC 12-99 (Oct. 18, 1999).  Service in a combat zone does not establish that a veteran engaged in combat with the enemy.  Id.  Whether the veteran engaged in combat with the enemy is determined through the receipt of certain recognized military citations or other supportive evidence.  West v. Brown, 7 Vet. App. 70 (1994).

Previously, if VA determined either that the veteran did not engage in combat with the enemy or that the veteran did engage in combat, but that the alleged stressor was not combat related, the veteran's lay testimony, by itself, was not sufficient to establish the occurrence of the alleged stressor.  Instead, the record had to contain credible supporting evidence that corroborates the veteran's testimony or statements.  Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996).

However, VA has recently amended its regulations governing service connection for PTSD by liberalizing the evidentiary standard for establishing the required in-service stressor where the following requirements are satisfied:

First, the veteran must have experienced, witnessed, or have been confronted by an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, and the veteran's response to the event or circumstance must have involved a psychological or psycho-physiological state of fear, helplessness, or horror.  75 Fed. Reg. 39852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)).

Second, a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor.  Id.  Additionally, there must be in the record no clear and convincing evidence to the contrary, and the claimed stressor must be consistent with the places, types, and circumstances of the veteran's service.  Id.

These revised regulations became effective July 13, 2010, and apply in cases like the Veteran's which were appealed to the Board prior to July 13, 2010, but not decided by the Board as of that date.  75 Fed. Reg. 41092 (July 15, 2010) (to be codified at 38 C.F.R. § 3.304(f)).

In this case, there is no evidence of record that the Veteran engaged in combat with the enemy.  However, as noted above, the Veteran, through his representative, contended that the Veteran has been, or should have been, awarded the combat action badge.  

In addition, Veteran's alleged in-service stressors have not been corroborated.  However, the Veteran has presented statements, particularly during his November 2010 personal hearing, concerning his in-service stressors.  Some, such as his contentions that his unit came under attack by mortar rounds, was stuck in a mine field, came under gun fire, SCUD missile attacks, and clearing bunkers, seem to meet the new criteria that the Veteran must have experienced, witnessed, or have been confronted by an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others.  Indeed, the Veteran testified that these experiences were "most frightening."  Hearing transcript at 6.

Accordingly, in light of the amendment to VA regulations discussed above, the Board finds that a remand is necessary to afford the Veteran a VA examination with a VA psychiatrist or psychologist or a psychiatrist or psychologist with whom VA has contracted.  This examiner is asked to render an opinion as to whether it is at least as likely as not (50% or greater) that: (1) the Veteran experienced, witnessed, or was confronted by an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, and the Veteran's response to that event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror; (2) that the claimed stressor is adequate to support a diagnosis of PTSD; and (3) that the Veteran's symptoms are related to the claimed stressor.

Multiple Joint Aches and Pains, Irritable Bowel Syndrome, and Fatigue, as due to an Undiagnosed Illness

For Persian Gulf War veterans, service connection may be granted for objective indications of a chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms, to include, but not limited to, fatigue; muscle or joint pain; neurologic signs or symptoms; neuropsychologic signs or symptoms; signs or symptoms involving the respiratory system; or sleep disturbances.  The chronic disability must have become manifest either during active military service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011, and must not be attributed to any known clinical diagnosis by history, physical examination or laboratory tests.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(b).

For purposes of section 3.317, a qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): (A) an undiagnosed illness; (B) the following medically unexplained chronic multi- symptom illnesses that are defined by a cluster of signs or symptoms: (1) chronic fatigue syndrome; (2) fibromyalgia; (3) irritable bowel syndrome; or (4) any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multi symptom illness; or (C) any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. 1117(d) warrants a presumption of service-connection.  38 C.F.R.  § 3.317(a)(2)(i).

In addition, under section 3.317, the term "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, or disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R.  § 3.317(a)(3).

For purposes of § 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R.  § 3.317(a)(4).

The duty to assist requires VA to provide a medical examination or obtain a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C. § 5103A(d)(1) (West 2002).

In McLendon v. Nicholson, the Court held that the Secretary must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.  This case has been cited in a series of recent Court decisions.  Consequently, a VA examination to obtain a medical opinion is indicated.

Additionally, the Veteran has pointed to a number of symptoms, such as multiple joint aches and pains, irritable bowel syndrome, and fatigue, as proof that he has "gulf war syndrome."  The etiology of these symptoms is unclear from the record.

On remand, the Veteran should be scheduled for a VA Gulf War Guidelines examination.  The examiner is asked to determine whether it is at least as likely as not that the Veteran's reported symptoms can be attributed to diagnosable medical conditions or whether they are evidence that the Veteran suffers from a chronic disability due to an undiagnosed illness secondary to his service in Southwest Asia during the Persian Gulf War.

Accordingly, the case is REMANDED for the following action:

1. The RO should contact the Veteran and/or his representative regarding the Veteran's DD 215, if any, reflecting his receipt of the combat action badge.  The progress of the Veteran's request for this combat action badge should be reported by the Veteran or his representative.  The Veteran's DD 215, if found, should be associated with the claims file.  If no DD 215 exists and there is no other indication that the Veteran was awarded the combat action badge, the RO should document their attempts to obtain such evidence in the claims file.

2. The RO should schedule the Veteran for a VA examination of his PTSD.  The examiner should note any functional impairment caused by the Veteran's disability, including a full description of the effects of his disability upon his ordinary activities, if any.

The VA examiner is asked to render an opinion as to whether it is at least as likely as not (fifty percent or greater) that: 

a) the Veteran experienced, witnessed, or was confronted by an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, and the Veteran's response to that event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror;

b) that the claimed stressor is adequate to support a diagnosis of PTSD; and

c) that the Veteran's symptoms are related to the claimed stressor.

d) if warranted, but not required, the examiner should note any indication that the Veteran is not an accurate historian.  

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  All findings should be described in detail and all necessary diagnostic testing performed.   A complete rationale is required for all opinions rendered.

3. Schedule the veteran for a VA Gulf War Guidelines examination.  The claims file should be made available to the examiner for review prior to the examination, and the examiner should indicate that such a review was conducted.

The examiner should thoroughly address the following:

State whether the Veteran's claimed multiple joint aches and pains, irritable bowel syndrome, and fatigue (if any) are associated with a diagnosable illness.  In doing so the examiner is requested to comment as to whether the Veteran's symptomatology represents signs and symptoms of, or a manifestation of, an undiagnosed illness or a chronic multisymptom illness, or whether it is attributable to a known clinical diagnosis.

If the symptomatology is attributable to a known clinical diagnosis, the examiner should also provide an opinion as to whether it is as least as likely as not (50 percent or greater likelihood) that the Veteran's multiple joint aches and pains, irritable bowel syndrome, and fatigue are related to service.

If the Veteran's multiple joint aches and pains, irritable bowel syndrome, and fatigue are not due to a specific disease entity, opine as to whether they represent an objective indication of chronic disability resulting from an undiagnosed illness related to the Veteran's Persian Gulf War service, or a medically unexplained chronic multisymptom illness, which is defined by a cluster of signs or symptoms, as detailed above.

Provide detailed rationale, with specific references to the record, for all opinions expressed and if an opinion cannot be expressed without resorting to speculation, discuss why such is the case.  If warranted, but not required, the examiner should note any indication that the Veteran is not an accurate historian of his symptoms.

4. Then, the RO should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.

In this regard, the RO should ensure that the detailed questions asked by the Board have been addressed by the examiner or examiners.

5. When the development requested has been completed, and the RO has ensured compliance with the requested actions, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


